Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investor Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: March 31 Date of reporting period: September 30, 2009 ITEM 1. REPORT TO STOCKHOLDERS. The Semi-Annual Report to Stockholders is filed herewith. SEMI-ANNUAL REPORT / SEPTEMBER 30, 2009 Western Asset Massachusetts Municipal Money Market Fund Managed by WESTERN ASSET INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Fund objective The Fund seeks to provide income exempt from both regular federal income tax and Massachusetts personal income tax* from a portfolio of high-quality short-term municipal obligations selected for liquidity and stability of principal. * Certain investors may be subject to the federal alternative minimum tax (AMT), and state and local taxes may apply. Capital gains, if any, are fully taxable. Please consult your personal tax or legal adviser. Whats inside Letter from the chairman I Fund at a glance 1 Fund expenses 2 Schedule of investments 4 Statement of assets and liabilities 10 Statement of operations 11 Statements of changes in net assets 12 Financial highlights 13 Notes to financial statements 14 Legg Mason Partners Fund Advisor, LLC (LMPFA) is the Funds investment manager and Western Asset Management Company (Western Asset) is the Funds subadviser. LMPFA and Western Asset are wholly-owned subsidiaries of Legg Mason, Inc. Letter from the chairman R. Jay Gerken, CFA Chairman, President and Chief Executive Officer Dear Shareholder, While the U.S. economy was weak during the first half of the six-month reporting period ended September 30, 2009, the lengthiest recession since the Great Depression finally appeared to have ended during the second half of the period. Looking back, the U.S. Department of Commerce reported that fourth quarter 2008 U.S. gross domestic product (GDP) i contracted 5.4%. Economic weakness accelerated during the first quarter of 2009, as GDP fell 6.4%.
